Citation Nr: 1829514	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  10-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a disability manifested by sensory deficits at the area of the lateral femoral cutaneous nerve on the right side, including as due to herbicide agent exposure.

2. Entitlement to service connection for peripheral neuropathy of the feet, including as due to herbicide agent exposure and service-connected type II diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the hands and fingers.

(The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970. His service included a tour in the Republic of Vietnam (RVN) as a combat medic. The Veteran's decorations and awards include the Bronze Star Medal with 1 Oak Leaf Cluster, and the Combat Medical Badge. 

These matters came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that determined new and material evidence was not received to reopen a claim of entitlement to service connection for the right thigh peripheral neuropathy; and, denied service connection for peripheral neuropathy of the feet, legs, hands, and fingers. The Veteran perfected an appeal of those determinations. 

In November 2011, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) and in July 2016 before a different VLJ. Transcripts of the testimony at both hearings are in the electronic claims file. A November 2016 Board letter informed the Veteran of his right to another hearing before the third judge who will sit on the panel to decide his appeal (11/28/2016 Correspondence). See Arneson v. Shinseki, 24 Vet. App. 379 (2011). In his December 2016 response, the Veteran opted for a third hearing (12/13/2016 Hearing Request).

In a January 2012 decision, the Board reopened the right thigh claim and remanded it for additional development and a decision on the merits. The decision also remanded the other peripheral neuropathy claims for additional development, and again in August 2014 for additional development of the claims. 

In February 2017, the Board remanded the case so a third hearing could be scheduled. A November 2017 letter informed the Veteran that the third hearing was scheduled for December 15, 2017 (11/09/2017 Correspondence). However, the Veteran subsequently cancelled his hearing request and the request for a third hearing is withdrawn. See 38 C.F.R. § 20.702(e) (2017).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that a disorder manifested by sensory deficits at the area of the lateral femoral cutaneous nerve on the right side had onset in active service or is causally connected to active service.

2. The preponderance of the evidence of record shows that any symptoms of a disorder manifested by sensory deficits at the area of the lateral femoral cutaneous nerve on the right side are compensated for via grants of service connection for residuals of Parkinson's disease.

3. The evidence of record is at least in equipoise as to whether service-connected type II diabetes mellitus aggravates peripheral neuropathy of the feet bilaterally beyond its normal progression.

4. The preponderance of the evidence of record is against a finding that a disorder manifested by peripheral neuropathy of the hands and fingers had onset in active service or is causally connected to active service.

5. The preponderance of the evidence of record shows that any symptoms of a disorder manifested by peripheral neuropathy of the hands and fingers are in fact compensated for via grants of service connection for residuals of Parkinson's disease.

CONCLUSIONS OF LAW

1. The requirements for entitlement to service connection for a disability manifested by sensory deficits at the area of the lateral femoral cutaneous nerve on the right side are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) (2017).

2. The requirements for entitlement to service connection for peripheral neuropathy, right foot, are met. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310.

3. The requirements for entitlement to service connection for peripheral neuropathy, left foot, are met. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310.

4. The requirements for entitlement to service connection for a disability manifested by peripheral neuropathy of the hands and fingers are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In February 2009, VA provided the Veteran with notice as to how to substantiate his claims. Additionally, VA complied with its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. Further, as noted earlier, the Board twice remanded the case for additional development. Neither the Veteran nor his representative has asserted that there are additional records to obtain. The Board will proceed to the merits of the appeal.

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain diseases of the central nervous system, to include peripheral neuropathy are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Certain types of neuropathy are also among the diseases VA deems associated with herbicide agent exposure. See 38 C.F.R. § 3.309(e).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds). Proof of a claim on the basis of continuity of symptomatology, however, is limited to where the claimed disability is a chronic disease listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Private and VA records note that there are current diagnoses for the disorders for which the Veteran claims entitlement to service connection. The first requirement for service connection is met. 38 C.F.R. § 3.303. The remaining issue for resolution is whether either or all of the claimed diseases are causally connected with an injury or event in active service.

The Veteran was a trained medic in active service, and has asserted in written submissions that there was no record of treatment for other disorders not the subject of this decision because he self-treated while in the field. The Veteran's lay statements are therefore entitled to more weight than those of the average lay person in terms of identifying symptoms, etc., but not as concerns opining on etiology. See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).

The August 1970 Report of Medical Examination For Separation reflects that the Veteran was assessed as normal in all areas, to include the neurological area (10/28/2014 STR-Medical, p. 12). Indeed, the Veteran's several lay reports of his symptoms reflect that he has consistently reported that he first started experiencing symptoms of tingling and numbness in the mid-1980s. See, i.e., 07/30/2004 VA 21-4138; 11/28/2011 Hearing Transcript; 03/06/2012 VA Examination.

Other than the Veteran's report of bilateral hand tremors, which is associated with another service-connected disability, there is no evidence that the Veteran's diagnosed peripheral neuropathy manifested at least to a compensable degree within one year of active service. There is no factual basis for entitlement to service connection on a presumptive basis for a chronic disease. 38 C.F.R. §§ 3.307(a), 3.309(a). The Veteran has asserted that the timeline should not have any bearing on the merits of his claim, as peripheral neuropathy is a progressive disease, and does not occur overnight. Although he may be correct as concerns service connection on a direct basis, discussed later in this decision, he is arguing is the law as concerns presumptive service connection. Id.

As concerns direct service connection, the March 2012 VA examination report reflects that the examiner conducted a comprehensive review of the claims file and the Veteran's electronic records, and recorded and considered the Veteran's lay reported history. The examiner noted the earlier diagnoses of the Veteran's peripheral neuropathy, to include idiopathic peripheral neuropathy. The examiner opined that based on the fact that the Veteran was assessed as normal at separation, and the reported onset of his symptoms in the mid-1980s, it was not at least as likely as not that his claimed peripheral neuropathy was causally connected to active service. The examiner noted further that as concerns the right thigh, an EMG/NCV had identified sensory deficits to the right lateral femoral cutaneous nerve distribution, cause undetermined. Meralgia paresthetica was also identified. The report also noted that obesity and peripheral neuropathy could make the Veteran more vulnerable to have entrapment of the lateral femoral cutaneous nerve on the right side (03/06/2012 VA Examination).

In light of the above, the Board finds that the preponderance of the evidence is also against service connection on a direct basis. 38 C.F.R. § 3.303.

As noted earlier, the Veteran does not in fact assert that either of his claimed diseases or disorders had onset in active service, to include within one year of separation from active service. Instead, he has pursued his claim on the basis of his presumed exposure to herbicide agents during his combat service in RVN.

Herbicide Exposure

Pursuant to 38 U.S.C. § 1116(a), presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in RVN during the period beginning on January 9, 1962, and ending on May 7, 1975. It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The diseases associated with herbicide exposure must become manifest to a degree of 10 percent or more at any time after service, except that early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision. The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary. 38 U.S.C. §§ 1116(b) and (c).

In December 2013, the NAS issued Veterans and Agent Orange Update 2012 (Update 2012). Update 2012 explained a determination made by the Secretary, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in RVN is not warranted for delayed-onset chronic peripheral neuropathy. It also provided that, like early onset neuropathy, delayed onset neuropathy, too, must manifest at least to 10 percent within one year of last exposure. See 77 Fed. Reg. 47,924, 47,927 (August 2012). Hence, presumptive service connection due to the Veteran's presumed exposure to herbicide agents in RVN is precluded, as his symptoms first manifested several years after his last presumed exposure in RVN. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to herbicide agent exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran has not asserted any basis for entitlement on any basis to support his claim other than his personal opinion. He asserts that certain neurologists have agreed with him, but no opinions to that effect have been received, despite the record of the July 2016 hearing being held open 90 days for receipt of additional evidence. Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits").

There are certain conditions for which a lay person is competent to identify the cause or etiology, such as fall that may have caused a broken arm. See 38 C.F.R. § 3.159(a). The Board must make this determination on a case-by-case basis. While the Veteran was a combat medic, and therefore trained in the principles and processes of attending to first aid and combat-related trauma, opining on the etiology of delayed-onset peripheral neuropathy requires specialized training beyond that provided to a medic and his opinion is not probative on this issue. Jandreau, 492 F. 3d 1372; see also Black 10 Vet. App. 279. 



Secondary Service Connection

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected. 38 C.F.R. § 3.310. Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown. Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

At the time of the March 2012 rating decision, the Veteran had not been diagnosed with type II diabetes mellitus, a disease VA has found associated with prior exposure to herbicide agents in RVN. He was diagnosed with that disease in 2016 (01/22/2016 Medical Treatment-Non-Government Facility, p. 4). A March 2016 rating decision granted service connection, effective in January 2016 (03/29/2016 Rating Decision-Narrative). A June 2016 examination report, however, reflects that the medical examiner opined that the Veteran's peripheral neuropathy of the UEs and LEs were not associated with the diabetes mellitus, as the former disease had existed years before the diabetes manifested (06/21/2016 C&P Exam).

The findings of the June 2016 examination notwithstanding, the examiner at a July 2017 examination noted the Veteran's report that the pain and burning sensation of his feet had worsened. Based on the examination findings, which revealed peripheral neuropathy in a classic diabetic manner, the examiner opined that the Veteran's peripheral neuropathy of the feet had been aggravated beyond its natural progression by the service-connected diabetes mellitus (07/28/2017 C&P Exam, 3rd Entry, p. 5).

In light of the examiner's opinion, allowance of service connection on the basis of aggravation by a service-connected disability is in order. The AOJ shall determine the baseline of aggravation, if any. 38 C.F.R. § 3.310.
The allowance of the benefit leaves the issue of claimed peripheral neuropathy for the remainder of the LEs and the UEs, notwithstanding the Board's discussion above. The Veteran's Parkinson's disease is service connected based on his presumed exposure to herbicide agents in RVN (06/03/2014 Rating Decision-Narrative). An August 2017 rating decision granted service connection for a number of residuals of the Veteran's Parkinson's disease (08/17/2017 Rating Decision-Narrative). The rating decision reflects that the AOJ rated the residuals as incomplete paralysis of peripheral nerves of the UEs and LEs. A comparison of the Veteran's now service-connected disabilities and his nonservice-connected  peripheral neuropathy of the UEs and LEs reflect that he now receives compensation for neuropathy of the same bodily parts that he has pursued. See id., Codesheet. In light of this fact, while the Board has denied the claims, the Veteran still will not be without compensation for the parts of his body affected by the claimed disorders. See generally 38 C.F.R. § 4.14.

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).

	(CONTINUED ON NEXT PAGE)














ORDER

Entitlement to service connection for a disability manifested by sensory deficits at the area of the lateral femoral cutaneous nerve on the right side, including as due to herbicide agent exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the right foot as due to service-connected type II diabetes mellitus is granted.

Entitlement to service connection for peripheral neuropathy of the left foot as due to service-connected type II diabetes mellitus is granted.

Entitlement to service connection for peripheral neuropathy of the hands and fingers, including as due to herbicide agent exposure, is denied.




______________________________	________________________________
      VITO A. CLEMENTI				ERIC S. LEBOFF
        Veterans Law Judge			         Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


